Citation Nr: 0508132	
Decision Date: 03/18/05    Archive Date: 03/30/05

DOCKET NO.  01-01 403A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for spondylolysis of 
L-5.

2.  Entitlement to an increased (compensable) disability 
rating for duodenal ulcer.

3.  Entitlement to an extra-schedular rating pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) for the veteran's 
service-connected spondylolysis of L-5.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel 


INTRODUCTION

The veteran served on active duty from August 1969 to March 
1971, and from February 1975 to February 1978.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.  In a May 2000 rating decision, the RO granted a 20 
percent rating for spondylolysis L-5 (low back disorder).  In 
a June 2001 rating decision, the RO denied an increased 
(compensable) rating for duodenal ulcer.  The veteran timely 
perfected an appeal of these determinations to the Board.  In 
May 2003, the Board remanded the appeal for further 
development.  In a May 2002 statement, the veteran indicated 
that he no longer wanted a hearing; therefore, any request 
for a hearing before a member of the Board is considered 
withdrawn.  See 38 C.F.R. § 20.704(d) (2004).   

The issue of entitlement to an extra-schedular rating 
pursuant to the provisions of 38 C.F.R. § 3.321(b)(1) for the 
veteran's service-connected spondylolysis of L-5 is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1. The veteran's low back disorder is manifested by moderate 
intervertebral disc syndrome with recurring attacks but no 
associated neurological findings.  

2.  The veteran's low back disorder is not manifested by 
incapacitating episodes, or periods of acute signs and 
symptoms due to intervertebral disc syndrome that require bed 
rest and treatment by a physician, or by orthopedic or 
neurologic signs and symptoms resulting from intervertebral 
disc syndrome that are present constantly or nearly 
constantly.

3.  The veteran's duodenal ulcer is currently asymptomatic.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for spondylolysis of 
L-5 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.3, 4.25, 4.40, 4.45, 4.59 
(2003), 4.71a, Diagnostic Codes 5285, 5286, 5289, 5292, 5293, 
5295 (2001) (effective prior to September 23, 2002); 67 Fed. 
Reg. 54,345 (Aug. 22, 2002), 38 C.F.R. § 4.71a, Diagnostic 
Codes 5285, 5286, 5289, 5292, 5293, 5295 (2002) (effective 
from September 23, 2002 to September 25, 2003); 68 Fed. Reg. 
51,454 (Aug. 27, 2003), 38 C.F.R. § 4.71a, Diagnostic Codes 
5237, 5238, 5243 (2003) (effective from September 26, 2003).

2.  The criteria for a compensable disability rating for 
duodenal ulcer have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.114, Diagnostic Code 7305 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Board observes that the Veterans Claims Assistance Act of 
2000 redefined VA's duty to assist a veteran in the 
development of a claim.  Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) [hereinafter VCAA].  This law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2004).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).  

In this case, the record reflects that VA has made reasonable 
efforts to notify the veteran and his representative of the 
information and medical and lay evidence necessary to 
substantiate his claims.  VA provided the veteran with a copy 
of the appealed May 2000 and June 2001 rating decisions, 
February 2001 and April 2002 Statements of the Case, May 2003 
Board remand, and February 2002 and August 2004 Supplemental 
Statements of the Case.  These documents provided notice of 
the law and governing regulations, as well as the reasons for 
the determinations made regarding his claims.  Specifically, 
the documents contained the pertinent provisions of VA's 
Schedule for Rating Disabilities, including the diagnostic 
codes and associated rating criteria.  See 38 C.F.R. Pt. 4 
(2004).  By way of these documents, the veteran was also 
specifically informed of the information and evidence 
previously provided to VA or obtained by VA on his behalf.  
In addition, in a January 2004 letter, VA informed the 
veteran and his representative of the information and medical 
and lay evidence necessary to substantiate a claim for an 
increased rating.  Specifically, VA asked the veteran to 
submit evidence showing that his disabilities have gotten 
worse.  

In addition, the record reflects that VA has made reasonable 
efforts to inform the veteran and his representative of the 
evidence he was responsible for submitting and what evidence 
VA would obtain on his behalf.  Specifically, in the January 
2004 letter, VA informed the veteran that VA would assist in 
obtaining relevant records and asked the veteran to identify 
sources of any relevant records, including medical and 
employment records, so that VA could request those records on 
his behalf.  VA also asked the veteran to inform VA of any 
additional evidence relevant to his claims.  Lastly, VA 
informed the veteran that it is his responsibility to ensure 
that VA receives all requested evidence not in the possession 
of a Federal department or agency.  Thus, the Board finds 
that the veteran was informed of the evidence he was 
responsible for submitting and the evidence VA would obtain 
on his behalf.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board also finds that the veteran was informed 
that he could submit any records in his possession relevant 
to his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, the information and evidence that 
have been associated with the claims file consist of the 
veteran's service medical records, post-service VA and non-VA 
medical records, VA exam reports, and statements made by the 
veteran in support of his claims.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2004) (describing harmless error).  The 
Board notes that the veteran was not provided with the proper 
VCAA notice prior to the original rating decisions; however, 
the Board finds that any defect in the timing of the 
provision of notice was properly cured when the RO furnished 
the veteran the January 2004 letter, along with the above-
mentioned correspondences, and subsequently re-adjudicated 
his claims in August 2004.  In addition, because each of the 
four content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements prior to the 
initial unfavorable rating decisions is harmless error.  
Under the circumstances in this case, the Board finds that 
the veteran has received the notice and assistance 
contemplated by law and adjudication of his claims poses no 
risk of prejudice to the veteran.  See Bernard v. Brown, 
supra.  

Laws and Regulations

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which is based on average impairment in 
earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2004).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating is assigned.  38 C.F.R. § 4.7 (2004).  Where 
the Rating Schedule does not provide for a noncompensable 
evaluation for a particular disability, such an evaluation 
will be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31 (2004).  The 
veteran's entire history is reviewed when making disability 
evaluations.   See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1995).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2004).  

Analysis

Spondylolysis of L-5

The veteran's spondylolysis of L-5 is currently evaluated as 
20 percent disabling under Diagnostic Code 5243.

Initially, the Board notes that the Rating Schedule has been 
revised with respect to the regulations applicable to rating 
intervertebral disc syndrome.  67 Fed. Reg. 54,345 (Aug. 22, 
2002) (codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002)).  Those provisions, which became effective September 
23, 2002, replaced the rating criteria of 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (as in effect through September 22, 
2002).  The Board observes that the regulations were further 
revised, effective from September 26, 2003.  68 Fed. Reg. 
51,454-58 (Aug. 27, 2003).  Disabilities and injuries of the 
spine are now evaluated under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 through 5243, with Diagnostic Code 5243 as the new 
code for intervertebral disc syndrome.  

The Court has held that, where the law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  As the 
veteran filed his claim prior to September 23, 2002, the 
Board will consider all three versions of the rating criteria 
under Diagnostic Code 5293/5243 and apply the criteria that 
are most favorable to the veteran.

Under Diagnostic Code 5293 in effect prior to September 23, 
2002, an evaluation of 20 percent is available where 
intervertebral disc syndrome is moderate, manifested by 
recurring attacks; an evaluation of 40 percent is available 
where intervertebral disc syndrome is severe, manifested by 
recurring attacks, and with intermittent relief; and an 
evaluation of 60 percent is available where intervertebral 
disc syndrome is pronounced, with persistent symptoms 
compatible with sciatic neuropathy, characteristic pain, and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the 
veteran's diseased disc, with little intermittent relief.  38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2001) (effective 
through September 22, 2002).

Under Diagnostic Code 5293 in effect from September 23, 2002 
to September 25, 2003, intervertebral disc syndrome can be 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months, or by combining, under 38 
C.F.R. § 4.25 (2003), separate evaluations of chronic 
orthopedic and neurologic manifestations associated with 
intervertebral disc syndrome, along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  The Diagnostic Code defined an incapacitating 
episode as a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest and 
treatment prescribed by a physician.  Chronic orthopedic and 
neurologic manifestations are defined as orthopedic and 
neurologic signs and symptoms resulting from intervertebral 
disc syndrome that are present constantly or nearly so.  
Orthopedic and neurologic disabilities are to be evaluated 
using criteria for the most appropriate Diagnostic Code or 
Codes.  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects seen in 
each spinal segment are clearly distinct, each segment should 
be evaluated on the basis of chronic orthopedic and 
neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment.  An evaluation of 20 percent is available where 
incapacitating episodes have a total duration of at least two 
weeks but less than four weeks during the past 12 months.  An 
evaluation of 40 percent is available where incapacitating 
episodes have a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months.  An evaluation of 60 
percent is available where incapacitating episodes have a 
total duration of at least 6 weeks during the past 12 months.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002) (effective 
from September 23, 2002 to September 25, 2003)).

Under the current general rating formula for diseases and 
injuries of the spine (for diagnostic codes 5235 to 5243 
unless 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes), the following evaluations are assignable with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  A 20 percent evaluation will 
be assigned for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 30 percent evaluation will be 
assigned for forward flexion of the cervical spine 15 degrees 
or less, or favorable ankylosis of the entire cervical spine.  
A 40 percent evaluation will be assigned for unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation will be assigned for unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent evaluation will be 
assigned for unfavorable ankylosis of the entire spine.  
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2003) (effective 
from September 26, 2003).

In addition, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2004); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

After a careful review of the record, the Board concludes 
that the preponderance of the evidence is against a finding 
that the veteran's low back disorder warrants a rating in 
excess of 20 percent under any version of the rating 
criteria.  

With respect to the regulations in effect prior to September 
23, 2002, the Board observes that the veteran's low back 
disorder is not manifested by severe intervertebral disc 
syndrome with recurring attacks and intermittent relief 
(criteria for a 40 percent evaluation under Diagnostic Code 
5293).  In this regard, the Board notes the following 
evidence of record.  

A March 2000 VA exam report reflects that the veteran was 
able to bend over and touch his toes okay without pain or 
difficulty, and rise from this position.  Lateral rotation 
was to 40 degrees bilaterally and lateral flexion was 40 
degrees bilaterally.  Neurologic exam of the lower 
extremities was normal except for absent patellar tendon 
reflexes bilaterally and absent ankle jerk on the left.  The 
veteran noted that his lower back pain was relieved by 
Tylenol.  The examiner noted that the veteran did not use an 
assistive device and that he continues to work construction, 
which obviously involves a lot of lifting and movement, and 
that he has considerable pain when he works but continues to 
do so.  The examiner commented that, during a flare-up of 
symptoms, which will occur with varying frequency, the 
physical findings of this exam could be significantly 
altered.

An April 2003 VA exam report reflects that the veteran has 
daily flare-ups but that he has not had any incapacitating 
episodes.  The examiner noted that the veteran did not use an 
assistive device, disrobed easily, got on and off the 
examining table easily, and turned from side to side easily.  
Range of motion of the thoracolumbar spine was as follows: 
true lumbar flexion to 30 degrees of a normal 50 degrees, 
extension to 5 degrees of a normal of 35 degrees, and side 
bending to 20 degrees to each side of a normal 40 degrees.  
Neurologic exam revealed straight leg raising to 45 degrees 
bilaterally with back pain elicited, no sensory or motor 
deficit of either lower extremity, patellar reflexes present 
and symmetrical bilaterally, and Achilles reflexes absent 
bilaterally.  The veteran was able to tandem toe and heel 
walk with little discomfort.  The examiner commented that, 
during a flare-up of symptoms, which will occur with varying 
frequency, the physical findings of this exam could be 
significantly different.  The examiner added that painful 
symptoms will require the veteran to expend extra energy in 
completing tasks, and hence lead to early fatigue, weakened 
movements, and ultimately to a loss of coordingation.

A July 2004 VA exam report reflects that the lower back pain 
has not changed significantly over the past several years, 
that the veteran does not use an assistive device, and that 
he can walk two miles.  The veteran reported daily flare-ups 
usually occurring after activity late in the day, during 
which time his functional limitations are more acute.  The 
veteran denied any totally incapacitating episodes over the 
past year, bowel or bladder dysfunction, or numbness of his 
lower extremities.  The examiner noted that the veteran 
disrobed easily, got on and off the examining table easily, 
and turned from side to side easily.  Range of motion of the 
thoracolumbar spine was as follows: flexion to 55 degrees of 
a normal of 90 degrees, extension to 10 degrees of a normal 
of 30 degrees, side bending to 25 degrees to each side of a 
normal of 30 degrees, rotation to 30 degrees to each side of 
a normal of 45 degrees.  There was no sensory of motor 
deficit of either lower extremity.  Achilles reflexes were 
absent bilaterally and left patellar reflex was absent.  The 
veteran was able to tandem toe and heel walk with no 
difficulty.  The examiner noted that, after repetitive 
flexion and extension activities, testing for pain, weakness, 
and fatigability, showed no change in range of motion or pain 
pattern than has been described prior to activity.  The 
examiner diagnosed the veteran with a lower back disorder 
without evidence of radiculopathy and attributed the reflex 
changes to the veteran's diabetes mellitus.  

The above evidence shows that the veteran has moderate 
limitation of motion of the lumbar spine without sensory or 
motor deficits of the lower extremities and without 
radiculopathy.  The Board particularly notes the veteran's 
functional ability at the above exams, including his ability 
to disrobe, get on and off the examining table, turn side to 
side, and toe and heel walk.  In addition, the Board observes 
that June 2002, October 2002, and September 2003 VA treatment 
notes reflect that the veteran is working 50 to 60 hours per 
week, and a May 2004 VA treatment note reflects that he is 
pushing a lawn mower for Syracuse University this season.  

The Board acknowledges that the March 2000 and April 2004 VA 
examiners opined that flare-ups could increase the veteran's 
symptoms; however, the Board observes that they did not 
provide an estimate of additional limits on functional 
ability and the veteran has not otherwise submitted evidence 
of additional limits on functional ability on repeated use or 
during flare-ups.  Moreover, the Board points out that the 
July 2004 VA examiner observed no change in range of motion 
or pain pattern after repetitive flexion and extension 
activities, testing for pain, weakness, and fatigability.  In 
conclusion, the Board finds that the veteran's disability 
picture more nearly approximates the criteria for a 20 
percent evaluation under Diagnostic Code 5293 in effect prior 
to September 23, 2002.  

As for the regulations in effect from September 23, 2002, to 
September 25, 2003, the Board observes that the veteran's 
disability is not manifested by any period of incapacitating 
episodes.  See Diagnostic Code 5293 (2002).  Additionally, 
the Board finds that a higher rating is not warranted under 
38 C.F.R. § 4.25 (2003) for combined ratings for separate 
evaluations of chronic orthopedic and neurological 
manifestations.  In this regard, given the range of motion 
findings of record, the Board observes that the veteran is 
entitled to a 20 percent evaluation under Diagnostic Code 
5292 for moderate limitation of motion of the lumbar spine.  
However, the Board observes that the veteran is not entitled 
to a separate evaluation for neurological symptoms, as the 
evidence shows that the veteran has no sensory or motor 
deficits of the lower extremities, and his reflex absences 
have been attributed to another disability.  With respect to 
the reflex symptoms, the Board observes that rating such 
symptoms under applicable neurologic diagnostic codes would 
violate the rule against pyramiding.  See 38 C.F.R. § 4.14 
(2004).  Therefore, application of 38 C.F.R. § 4.25 under the 
regulatory scheme in effect from September 23, 2002, to 
September 25, 2003, does not provide for a higher rating.

With respect to Diagnostic Code 5292 for limitation of motion 
of the lumbar spine, although the veteran's disability is 
productive of constant pain and some functional impairment, 
the Board reiterates that this disability is evaluated based 
on limitation of motion due to pain.  Thus, given the range 
of motion findings in the record, which are consistent with a 
20 percent evaluation, a 40 percent rating is not 
appropriate.  Moreover, findings of record indicate normal 
neurological function and no additional limits on functional 
ability on repeated use.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca, 8 Vet. App. 202.

Under current Diagnostic Code 5243 for intervertebral disc 
syndrome, which has been in effect since September 26, 2003, 
the Board concludes that the preponderance of the evidence is 
against a finding that the veteran's lower back disorder 
warrants a disability rating in excess of 20 percent.  Given 
the range of motion findings, the Board finds that the 
veteran's disability picture more nearly approximates the 
criteria for a 20 percent disability rating under the current 
general rating formula.  In this regard, the Board observes 
that the veteran does not have forward flexion of the 
cervical spine 15 degrees or less, or favorable ankylosis of 
the entire cervical spine.  See Diagnostic Code 5243 (2003).  
The Board points out that the veteran's disability is also 
not reflective of unfavorable ankylosis of the entire 
cervical spine, forward flexion of the thoracolumbar spine 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  Id.  

The Board has also considered other potentially applicable 
diagnostic codes that provide for assignment of higher 
evaluations for the veteran's lower back disorder.  However, 
because the evidence shows that the veteran does not have 
fracture of vertebra, ankylosis of the spine, ankylosis of 
the lumbar spine, or severe limitation of motion of the 
lumbar spine, a rating greater than 20 percent under 
Diagnostic Code 5285, 5286, 5289, or 5292 (2002) is not 
warranted under either rating criteria in effect prior to 
September 23, 2002, or from September 23, 2002, to September 
25, 2003.  

Duodenal Ulcer

The veteran's duodenal ulcer has been assigned a 
noncompensable evaluation under Diagnostic Code 7305.

Under Diagnostic Code 7305, the following evaluations are 
assignable for duodenal ulcer: severe with pain only 
partially relieved by standard ulcer therapy, periodic 
vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health, 60 percent; moderately severe 
with less than severe but with impairment of health 
manifested by anemia and weight loss, or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year, 40 percent; moderate with 
recurring episodes of severe symptoms two or three times a 
year averaging 10 days in duration, or with continuous 
moderate manifestations, 20 percent; and mild with recurring 
symptoms once or twice yearly, 10 percent.

After a careful review of the record, the Board finds that 
the preponderance of the evidence is against a finding for a 
compensable evaluation for the veteran's duodenal ulcer.  In 
this regard, the Board observes that the veteran's duodenal 
ulcer is currently asymptomatic and notes the following 
evidence of record.  An October 1978 GI (gastrointestinal) 
series, completed in conjunction with a VA exam, found 
duodenal bulb scarring consistent with peptic ulcer disease 
but no evidence of active ulcer disease.  An August 2000 
imaging report of the abdomen noted findings related to the 
kidneys but stated that the abdomen was otherwise negative.  
A March 2001 VA exam report noted complaints of heartburn and 
reflux but stated that the veteran does not have a duodenal 
ulcer, and noted a 1985 upper GI series showing no evidence 
of an ulcer.  Similarly, an April 2003 VA exam report stated 
that the veteran's history of burning discomfort in the lower 
substernal area, acid reflux, and intermittent diarrhea is 
suggestive only of gastroesophageal reflux disease (GERD) 
with no ulcer symptomatology.  Lastly, the Board notes an 
interoffice memo received in April 2004 from the Syracuse VA 
medical center stating that, based on the clinical history, 
the veteran appears not to have active peptic ulcer disease 
but likely has GERD.  In sum, the evidence of record fails to 
show that the veteran has any current symptoms related to his 
service-connected duodenal ulcer.  

The Board notes that the veteran has heartburn, lower 
substernal discomfort, reflux, and intermittent diarrhea.  
The Board observes, however, that these symptoms have been 
attributed to a diagnosis of GERD, a disorder for which 
service connection is not in effect.  In this regard, the 
Board observes that the symptoms of a nonservice-connected 
disability may not be considered in the evaluation of a 
service-connected disability.  See 38 C.F.R. § 4.14 (2004).


ORDER

A disability rating in excess of 20 percent for spondylolysis 
of L-5 is denied.

A compensable disability rating for duodenal ulcer is denied.


REMAND

The Board observes that the record presently contains 
evidence that indicates that the veteran's service-connected 
spondylolysis of L-5 may interfere with his employment and 
earning capacity.  In this regard, the Board observes that an 
April 2003 VA exam report reflects that the veteran lost 
about two weeks of work over the past three months due to the 
pain in his back.  At a July 2004 VA exam, the veteran stated 
that he has not worked in a year due to his back disorder.  
Additionally, in a January 2001 statement, the veteran stated 
that he is not able to take prescription pain medication 
because of an ulcer.  The Board determines that such factors 
affecting the veteran's employment status reasonably raise 
the issue of entitlement to an extra-schedular evaluation 
under 38 C.F.R. § 3.321(b)(1) in connection with the appeal 
of an increased rating for his lower back disorder.  See 
generally Bowling v. Principi, 15 Vet. App. 1, 10 (2001) 
(holding that the Board's decision will be reversed as a 
matter of law where there is plausible evidence that a 
claimant is eligible for consideration on an extra-schedular 
basis and the Board has not relied on any affirmative 
evidence to the contrary); see also VAOPGCPREC 6-96, slip op. 
at 15, 61 Fed. Reg. 66749 (1996); Roberson v. Principi, 251 
F.3d 1378 (Fed. Cir. 2001).  

Because of the development required below, which addresses 
the veteran's contentions under 38 C.F.R. § 3.321(b)(1), and 
because the veteran may be prejudiced by the Board 
considering this matter in the first instance, a remand is 
warranted in the present case.  VAOPGCPREC 6- 96, slip op. at 
16 (citing Bernard v. Brown, 4 Vet. App. 384, 390-91 (1993) 
(when the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.)

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  With respect to the issue of 
entitlement to an extra-schedular rating 
pursuant to the provisions of 38 C.F.R. 
§ 3.321(b)(1) for the veteran's service-
connected spondylolysis of L-5, the RO 
should send the veteran a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Among other 
things, the letter should explain what, 
if any, information and medical and lay 
evidence not previously provided to VA is 
necessary to substantiate a claim for an 
extra-schedular rating.  The letter 
should indicate which portion of the 
evidence, if any, is to be provided by 
the veteran and which portion, if any, VA 
will attempt to obtain on his behalf.  
The letter should also request that the 
veteran provide any evidence in his 
possession that pertains to the claim.  

2.  The RO should attempt to obtain any 
relevant employment records regarding 
absences or job performance.

3.  Thereafter, the RO should schedule 
the veteran for a VA exam to determine 
the effect of his service-connected lower 
back disorder on his ability to work.  
The veteran's claims file, to include a 
copy of this Remand, should be made 
available to and reviewed by the 
examiner.  The exam report should reflect 
that such review was accomplished.  Any 
indicated tests should be performed and 
all findings should be reported in 
detail.  The examiner is asked to provide 
a specific opinion as to the interference 
with employability attributable to the 
veteran's service-connected spondylolysis 
of L-5 alone, and not to any of his other 
service-connected or nonservice-connected 
disabilities.  The examiner should set 
forth the complete rationale for all 
opinions expressed and conclusions 
reached.  

4.  After the foregoing, the RO should 
determine whether the case should be 
referred to the Director of the 
Compensation and Pension Service for 
extra-schedular consideration pursuant to 
38 C.F.R. § 3.321(b) with respect to the 
veteran's spondylolysis of L-5.  

5.  The RO should then adjudicate the 
issue of entitlement to an extra-
schedular rating pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) for 
the veteran's service-connected 
spondylolysis of L-5.  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case and provide the veteran and his 
representative with an appropriate opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


